Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method for preparing electrospraying particles to improve stability of polyphenol comprising the following steps: preparing a pectin-silica composite; adding polyphenolic compounds into the pectin-silica composite to prepare a core solution; and coaxial electrospraying the core solution and a shell solution to prepare electrospraying particles loaded polyphenol.
The closet found art was Lin et al (CN 105126770 A). Lin et al teach the invention further has one purpose is by coaxial electrostatic spray method, the solution is injected into the metal salt solution, preparing the nucleocapsid microsphere as core layer using pectin as shell layer, pectin and metal salt of a certain injection parameters. pectin layer of the microsphere shell layer solidified on the surface with the fluorine ion reaction of metal ions, metal oxide but also in the core layer with the fluorine ion reaction, under the action of both obtaining relatively high adsorption efficiency, metal oxide in the core layer increases the compressive strength of the pectin microspheres (see Abstract). Lin et al do not teach pectin-silica composite, neither do Lin et al teach polyphenol, let alone improve stability of polyphenol.

EXAMINER’S COMMENT

IN THE CLAIMS:
             Claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655